EXHIBIT 20 For Immediate Release September 24, 2010 BOWL AMERICA REPORTS FISCAL YEAR EARNINGS Bowl America Incorporated today reported earnings per share for its fiscal fourth quarter ended June 27, 2010, were $.04, down from $.08 in the comparable quarter last year.Earnings for the fiscal year declined to $.36 from $.60 in the prior year. Severe winter weather that caused center closings and kept patrons from traveling, magnified the impact of the nationwide economic downturn on these results.Customers tended to reduce recreation spending because of uncertainty about their own financial futures.In addition lower interest rates on investments contributed to the decrease in earnings.Both lower traffic and lower interest rates have continued into the first quarter of fiscal 2011. Fiscal 2010 was the Company’s 38th year of increased regular per share dividends.Bowl America has no long-term debt and has significant cash reserves.The Company’s Board of Directors yesterday declared a regular quarterly dividend of $.155 to be paid in November 2010. A more detailed explanation of results is available in the Company’s S.E.C. Form 10-K filing available through the website www.bowlamericainc.com.Bowl America operates 19 bowling centers and its stock trades on the NYSE Amex with the symbol BWLA. * BOWL AMERICA INCORPORATED Results of Operations Thirteen Thirteen Fifty-two Fifty-two Weeks Ended Weeks Ended Weeks Ended Weeks Ended 06/27/10 06/28/09 06/27/10 06/28/09 Operating Revenues Bowling and other $ Food, beverage and merchandise sales Net gain (loss) on sale of assets ) ) Operating expenses excluding depreciation and amortization Depreciation and amortization Interest and dividend income Earnings before taxes Net Earnings $ Weighted average shares outstanding EARNINGS PER SHARE * SUMMARY OF FINANCIAL POSITION Dollars in Thousands 06/27/10 06/28/09 ASSETS Total current assets including cash and short-term investment of $9,716 and $11,020 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
